UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 24, 2011 INTELIMAX MEDIA INC. (Exact name of registrant as specified in its charter) British Columbia 000-53685 None (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 2320 – 555 West Hastings Street, Vancouver, British Columbia V6B 4N4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (604) 742-1111 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities Effective November 24, 2011, Intelimax Media Inc., (the “Company”) issued 952,688 units at $0.40 per unit, in settlement of shareholder loans in the amount of $381,075.Each unit consists of one common share and one non-transferable share purchase warrant.Each whole warrant will entitle the holder to purchase one share of the Company’s common stock, for a period of twenty-four month, at a purchase price of $0.70. These securities were issued to one (1) US investors based on exemptions from registration found in Section 4(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits Form of Debt Settlement Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTELIMAX MEDIA INC. /s/ Glenn Little Glenn Little President and Director Date:November 29, 2011
